DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
As to the amended claims received on 11/10/22, the previous claim objections are withdrawn.
Regarding the claim amendments and remarks filed on 11/10/22, the previous 112f claim interpretations no longer apply.
Regarding the amended claims and remarks, most of the previous 112b rejections are withdrawn. However, based on the claim amendments, new 112b rejections are set forth.
As to the amended claims, the previous prior art rejection is withdrawn and a new prior art rejection is provided to address the claim amendments.
Claim Status
Claims 1-8,10-16, and 18-20 are pending with claims 1-8 and 10-16 being examined, and claims 18-20 deemed withdrawn. Claims 7 and 17 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites that the movement mechanism transports a rack, and claim 1 has been amended to recite “the movement mechanism includes a rotatable table which comprises holders each configured to hold a respective container”.  Therefore, support for the newly added limitations of claim 11 (based on the amendments to claim 1) of the instant claims was not found by the examiner in the original disclosure, as no mention of a rotatable table movement mechanism that transports or includes a rack exists in the disclosure.  The examiner notes that the only discussion in the specification of a rack is of rack 105 which moves by a linear movement mechanism.  Since the alternative linear movement mechanism is no longer in the claims, then there is no support for the limitations of claim 11 as filed, and therefore the limitations of claim 11 are considered new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear if or how the movement mechanism of lines 9-10 is alternatively moving the detector as recited in lines 5-8.  Specifically, the detector and container are moved relative to each other in line 8, and the movement mechanism includes a rotating table which holds containers in lines 9-10, yet the movement mechanism of lines 5-6 is recited as moving at least the container and detector.  Therefore, if the movement mechanism was moving the detector as in lines 5-6, then it is unclear how the detector and container could both move as the rotating table in lines 9-10 if the container and detector must be moved relative to each other as recited in lines 7-8.  How could the detector and container both moving on the same rotating mechanism also move relative to each other? Further, if both the container and detector are moving, then it is unclear how the container is detected since it would be moving with the detector.  Therefore, the examiner believes that the alternative of line 5-6 in which the detector is moving on the movement mechanism is unclear.
Claims 2-8 and 10-16 are rejected based on further claim dependency.
Regarding claim 6, it is unclear how the movement mechanism is moving the detector to the container.  Specifically, claim 1 requires that the detector detects the container when the container and detector move relative to each other (lines 7-8) and also where the movement mechanism includes a rotating table which moves the containers (lines 9-10, 13).  Therefore, because the containers on the rotating table movement mechanism must move relative to the detectors in claim 1, then it is unclear how the detector is also moved on the rotating table movement mechanism such that the detector can move relative to the container as recited in claim 6.  The examiner is unsure of how this operation using a single movement mechanism can take place, and has attempted to address the claims as best understood.
As to claim 8, it is unclear how a singular movement mechanism moves both the detector and the container. How are they both moved together by a singular movement mechanism? Applicants argue on page 8 of their remarks that the claims do not require only a singular movement mechanism to move both the container and detector and cite to figure 10 of the instant specification.  The examiner disagrees and notes that the claims explicitly recite only one movement mechanism, and that it is unclear how the container and detector could move relative to each other (required by claim 1) and also move via the same movement mechanism, thereby not moving relative to each other.  Further, figure 10 of the instant specification further validates the examiners position as figure 10 shows two different movement mechanisms, each moving a respective container or detector in opposite directions from each other, where it is unclear how the movement mechanisms of figure 10 of the instant application could be interpreted as the same movement mechanism.  Applicants further argue that a steering wheel as a singular movement mechanism can move both a left and right wheel. The examiner does not understand this analogy compared to the instant claims.  The instant claim 1 requires that the container and detector are moved relative to each other, and a steering wheel does not move a left and right wheel relative to each other because tires on a car are moved in unison.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (WO 2017152285 where US 20190234979 is used as the corresponding document; hereinafter “Wright”; already of record) in view of Meller et al (US 20110076199; hereinafter “Meller”).
As to claim 1, Wright teaches a specimen measurement apparatus (Wright; Fig. 1 [142, 176]) comprising: 
a measurement unit configured to measure a specimen (Wright teaches multiple detectors; Fig. 1 [76, 78, 83-85, 132, 142, 176]. Wright also teaches detector 630; [169] Fig. 9); 
a detector configured to detect a container that can store the specimen; and a movement mechanism configured to move at least one of the container and the detector, wherein the detector detects the container in a state where the movement mechanism is moving the container relative to the detector where the movement mechanism includes a rotatable table which comprises holders each configured to hold a respective container (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]),
the specimen measurement apparatus further comprises a controller (Wright teaches an automated device with a controller; [77, 106, 153, 160-163]) programmed to: control the movement mechanism to rotate the rotatable table to detect at least one container by the detector in an initial operation of the specimen measurement apparatus, and perform an operation to discard the detected at least one container from the rotatable table (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. Wright teaches discarding samples; [209-210]).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Although Wright teaches that it is known that samples need to be discarded from the rotating table (Wright teaches a user discarding containers; [209-210]), Wright does not specifically teach controlling a holding mechanism to discard the detected at least one container from the rotatable table. However, the examiner maintains that it would have been obvious to have automated the manual discarding activity by providing an automated robotic gripper to replace the manual activity since automating a manual activity is not sufficient to distinguish over the prior art (see MPEP 2144.04 III).  Nonetheless, Meller teaches the analogous art of specimen measurement (Meller; Title) controlling a holding mechanism to discard the detected at least one container from the table (Meller teaches that grippers can transport the containers as an alternative to a user removing the containers; [31]). It would have been obvious to one of ordinary skill in the art to have modified the manual discarding from the rotating table of Wright to have been performed by a gripper as in Meller because Meller teaches that using an automated gripper is a well-known alternative to manual container removal (Meller; [31]).
As to claim 2, Wright teaches the specimen measurement apparatus of claim 1, wherein the detector detects the container, based at least in part on a moving distance or a movement position by the movement mechanism (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109] The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 3, Wright teaches the specimen measurement apparatus of claim 2, wherein the movement mechanism includes a motor and an encoder mounted to the motor, and the detector detects the container, based at least in part on an output from the encoder (Wright teaches a motor and an encoder on the sensor in the rotating table to determine position; [133, 153]).  
As to claim 4, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism is configured to move the container to the detector while the detector performs detection (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 5, Wright teaches the specimen measurement apparatus of claim 4, wherein the detector detects the container, based at least in part on a moving distance of the container from a reference position (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 6, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism is configured to move the detector to the container when the detector performs detection (As best understood, Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 7, Wright teaches the specimen measurement apparatus of claim 6, wherein the detector detects the container, based at least in part on a moving distance of the detector from an initial position of the detector (As best understood, Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based).  
As to claim 10, Wright teaches the specimen measurement apparatus of claim 1, wherein the rotatable table is configured to transport the container disposed in the rotatable table by rotating the rotatable table (Wright teaches a rotatable ring; Fig. 3 and see claim 1 above).  
As to claim 11, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism transports a specimen rack storing a plurality of containers, and the detector is configured to detect each container stored in the specimen rack in a state where the movement mechanism is moving the specimen rack relative to the detector (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]). 
As to claim 12, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transports the holders, and the detector is configured to detect a presence of at least one container held by at least one of the holders (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 13, Wright teaches the specimen measurement apparatus of claim 1, further comprising a controller programmed to control the movement mechanism, wherein the controller is programmed to store a detection result from the detector (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]. See also claim 1).  
As to claim 14, Wright teaches the specimen measurement apparatus of claim 13, further comprising: at least one processing device configured to obtain information on at least one of presence or absence of the container based on the detection result from the detector stored in the controller (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
As to claim 15, Wright teaches the specimen measurement apparatus of claim 1, wherein the movement mechanism comprises holders each configured to hold a container and transport the holders, and the specimen measurement apparatus further comprises at least one processing device configured to associate at least one of presence or absence of the container with each holder, based at least in part on at least one of time when the container is detected, or a position of the container relative to the detector at the time of the detection (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]. The position/distance at which the container/cap is detected and passes through the sensor vision is the position/distance at which the detection is based. Wright teaches an automated device with a controller; [77, 106, 153, 160-163]).  
As to claim 16, Wright teaches the specimen measurement apparatus of claim 1, wherein the detector is configured to continuously perform a detection operation while the movement mechanism moves the container relative to the detector (Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Meller in view of Kullenberg et al (US 20150323475; hereinafter “Kullenberg”; already of record).
As to claim 8, and as best understood, Wright teaches the specimen measurement apparatus of claim 1 (see above), wherein the movement mechanism is configured to move either the container and the detector while the detector performs detection (As best understood, Wright teaches the detection of container; [201-206] Figs. 3, 5-8.  Wright teaches the samples in multiple holders/racks on a rotating table; [133, 140].  Wright teaches that the detectors 612 includes detectors 550-552 which detect container presence; [167], Fig. 8-9.  Wright teaches the detector is stationary while the sample ring rotates [137-138], where the sample is moved relative to the detector [198], and also where the detector can be rotated [108, and 15, 29, 109]).
As best understood, Wright does not specifically teach both the container and detector moving.  However, as best understood, Kullenberg teaches the analogous art of sample analysis (Kullenberg; Title, abstract [2]) where the sample container is moved in relation to the detector, where the container could be moved and the detector is stationary, where the detector is moving and the container is stationary, or where both the container and detector are moving (Kullenberg; [16]). It would have been obvious to one of ordinary skill in the art to have modified the movement mechanism for the detector and the container of Wright to have moved both the container and detector as in Kullenberg because Kullenberg teaches that moving both the container and detector is an obvious variant to moving either the container or the detector (Kullenberg; [16]).
Response to Arguments
Applicant’s arguments filed on 11/10/22 have been considered but are moot because the arguments are towards the amended claims and not the current rejection.
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Yabutani et al (US 20180080948; hereinafter “Yabutani”) teaches 112 grips and disposes of cuvette in 117; Fig. 1 [53]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798